IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20634
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JEFFERY JAMES DENNIS,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-432-1
                      --------------------
                         April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Jeffery James Dennis appeals from his bench-trial conviction

for possession of a firearm subsequent to a felony conviction.

He challenges the constitutionality of 18 U.S.C. § 922(g)(1) and

contends that this court should reconsider its jurisprudence

regarding the constitutionality of 18 U.S.C. § 922(g)(1) in light

of Jones v. United States, 529 U.S. 848 (2000), and United States

v. Morrison, 529 U.S. 598 (2000).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20634
                                -2-

Dennis concedes that his arguments are foreclosed by this court’s

precedent but seeks to preserve the issue for Supreme Court

review.

     The “in or affecting commerce” element of 18 U.S.C.

§ 922(g)(1) requires only a minimal nexus between the firearm and

interstate commerce.   United States v. Gresham, 118 F.3d 258, 265

(5th Cir. 1997).   This element is satisfied because the firearm

possessed by Dennis previously traveled in interstate commerce.

United States v. Rawls, 85 F.3d 240, 242-43 (5th Cir. 1996).

Dennis’ reliance on Morrison and Jones is misplaced.   In United

States v. Daugherty, 264 F.3d 513, 518 (5th Cir.), petition for

cert. denied, 122 S. Ct. 1113 (2001), this court recently

determined that Morrison and Jones were distinguishable from an

18 U.S.C. § 922(g)(1) case in which the defendant, like Dennis,

had stipulated to facts showing that his firearm had traveled in

interstate commerce, emphasizing that “the constitutionality of

§ 922(g) is not open to question.”   Id. (quotation and citation

omitted).   The judgment of the district court is AFFIRMED.